Citation Nr: 0620745	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service on active duty from January 
1966 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2003, the veteran testified at the RO in a 
videoconference hearing before the undersigned Veterans Law 
Judge, sitting in Washington, DC.

In an August 2005 decision, the Board increased the veteran's 
disability rating for PTSD from 30 percent to 50 percent.  
The veteran subsequently appealed this issue to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate the Board's decision and remand the veteran's claim 
for readjudication.  In a February 2006 Order, the Court 
granted the joint motion, vacated the Board's August 2005 
decision, and remanded this case to the Board for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the above-described December 2005 joint motion, the 
veteran's attorney and VA General Counsel sought to remand 
the veteran's claim for two reasons.  First, the joint motion 
indicated that the Board had not considered all of the Global 
Assessment of Functioning (GAF) scores assigned to the 
veteran.  Therefore, on remand, the RO must afford the 
veteran an additional VA examination and request that the 
examiner comment on the veteran's current and previous GAF 
scores, and indicate their significance.

Second, the joint motion indicates that the veteran's VA 
Vocational Rehabilitation counseling records, dated in 2002, 
show that his service-connected disabilities materially 
contributed to his vocational impairment, and he was found to 
have a serious employment handicap in view of his long-term 
problems with PTSD, drug/alcohol abuse, imprisonment, and 
poor work history.  While the Board considered this evidence 
in its August 2005 decision, the veteran's Vocational 
Rehabilitation file is no longer located with his claims 
file, and all attempts by the Board to locate that file have 
been unsuccessful.  Therefore, on remand, the RO should 
attempt to locate or rebuild the veteran's Vocational 
Rehabilitation folder.  Of most importance are counseling 
records dated in 2002.

In addition, during uring the pendency of this appeal, in 
March 2006, the Court of Appeals for Veterans Claims issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

For the foregoing reasons, the case is REMANDED for the 
following action:

1.  The RO should make attempts to locate 
the veteran's VA Vocational Rehabilitation 
file.  If the veteran's Vocational 
Rehabilitation file cannot be located, the 
RO should make attempts to locate the 
vocational counseling records dated from 
July to October 2002.  All attempts to 
locate these records should be documented.

2.  The RO should schedule the veteran for 
a psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  All indicated tests should be 
performed and all findings reported in 
detail.  The claims file must be made 
availablefor review by the examiner.  

a.  The examination should include a 
differential diagnosis, listing all 
psychiatric disorders currently 
affecting the veteran.  The examiner 
should also assign a differential GAF 
score, indicating, to the extent 
feasible, the score to be assigned to 
each diagnosed disorder.  If the 
examiner is unable to provide a 
differential GAF score or is unable to 
assign specific symptomatology to the 
veteran's PTSD as opposed to other 
disorders, the examiner should so 
indicate in the examination report.  
The examiner is asked to specifically 
address previous GAF scores assigned to 
the veteran, and comment on whether 
they are consistent with current 
symptomatology.

b.  The examiner should be requested to 
indicate which of the following 
disability rating criteria most 
accurately describes the disabling 
manifestations of the veteran's 
service-connected PTSD (to the 
exclusion of other, non-service-
connected, mental or neurological 
disorders which may be present):

100 percent disabling:  Total 
occupational and social impairment, 
due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time and 
place; memory loss for names of close 
relatives, own occupation, or own 
name.

70 percent disabling:  Occupational 
and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships.

50 percent disabling:  Occupational 
and social impairment with reduced 
reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

c.  The examiner should provide a 
complete rationale for all opinions 
expressed.

3.  Once the above-requested development 
has been completed, the claim must be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
must be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case must then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

